office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley preno-103230-11 uilc date date to holly mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries subject penalties for multiple violations of dyed diesel rules under sec_6715 this chief_counsel_advice responds to your request for assistance for non-taxpayer specific legal advice this advice may not be used or cited as precedent issue whether a taxpayer can be assessed under the multiple violation rules of sec_6715 of the internal_revenue_code for multiple sec_6715 violations if the taxpayer has converted from a corporation to a limited_liability_company llc and has changed its name and employer_identification_number ein conclusion a taxpayer cannot avoid the multiple violations rules under sec_6715 by converting from a corporation to an llc and changing its name and ein facts a corporation was assessed one or more penalties under sec_6715 while operating under a particular name and ein later the owners of the corporation converted the business to an llc changed the suffix in its name from inc to llc and got a new ein the new business is operated at the same location doing the same type of business with the same equipment phone number and employees if the irs assesses a penalty preno-103230-11 under sec_6715 against the llc you want to know if the prior penalties of the corporation should be considered for purposes of sec_6715 for purposes of this memorandum we assume that the business was required to get a new ein due to an entity classification change rather than electing to be treated as a corporation such that it reorganized under sec_368 which would require the taxpayer to continue to use the same ein under these facts law and analysis sec_4081 imposes a tax on certain removals entries and sales of diesel_fuel and kerosene fuel sec_4082 exempts from tax fuel that is dyed under prescribed specifications sec_6715 generally imposes a penalty on the misuse of dyed_fuel under sec_6715 the amount of the sec_6715 penalty on each act is the greater of a dollar_figure or b dollar_figure for each gallon of the dyed_fuel involved sec_6715 however increases the dollar_figure penalty by the product of such amount and the number of prior penalties if any imposed by sec_6715 on such person or a related_person or any predecessor of such person or related_person emphasis added according to the facts submitted the taxpayer merely converted from a corporation to a limited_liability_company depending on the particular circumstances this may require a taxpayer to obtain a new ein and to change the suffix in its name from inc to llc in any event the taxpayer did both it is clear that to the extent a new taxpayer was created by this conversion the pre-conversion corporation was its predecessor therefore those prior penalties may be attributed to the taxpayer and used in calculating the amount of the sec_6715 penalty neither the code nor the regulations define related_person or predecessor for purposes of this penalty we therefore look to other parts of the code and regulations for suggestions on how to define these terms for example sec_48_4219-1 of the manufacturers and retailers excise_tax regulations provides examples of persons that are successors to manufacturers for purposes of the manufacturers tax and sec_48 b defines related_person for purposes of the qualifications for applicants for registration for purposes of the taxes on taxable_fuel you may use these and similar factors to determine whether a person is a predecessor or related_person please call if you have any further questions
